Citation Nr: 0307103	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than December 3, 1991, for a grant of an evaluation of 20 
percent for residuals of a fracture of the proximal surface 
of the base of the phalanx of the third finger of the left 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a decision by the Board in April 1976 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
anxiety with depression.  Subsequent decisions by the Board 
in May 1978, June 1980, August 1983, June 1988, and February 
1993 found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board's 
February 1993 decision was affirmed by the United States 
Court of Appeals for Veterans Claims (Court) in December 
1993, and in April 1994 the United States Court of Appeals 
for the Federal Circuit dismissed the veteran's appeal from 
the Court's decision for lack of jurisdiction.  Thereafter, 
in October 1998, the veteran submitted additional evidence in 
an attempt to reopen his claim.  The RO found that new and 
material evidence to reopen the claim had not been submitted, 
and the current appeal on that issue ensued.

In a decision of September 1997, the Board denied the 
veteran's claim of entitlement to an effective date earlier 
than December 3, 1991, for a grant of an evaluation of 20 
percent for a disability of the left third finger.  The 
veteran did not appeal the Board's decision to the Court, and 
the decision became final.  The veteran has submitted 
additional evidence in an attempt to reopen his claim for an 
earlier effective date.  The RO found that the additional 
evidence is not new and material, and the current appeal on 
the earlier effective date issue ensued.





FINDINGS OF FACT

1.  A Board decision in April 1976 denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  Board decisions in May 1978, June 1980, August 1983, June 
1988, and February 1993 found that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.

3.  Additional evidence presented or secured since February 
1993 is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.

4.  A Board decision in September 1997 denied the veteran's 
claim for an earlier effective date for a grant of an 
evaluation of 20 percent for a disability of the left third 
finger.

5.  Additional evidence presented or secured since September 
1997 is not so significant that it must be considered in 
order to fairly decide the merits of the claim for an earlier 
effective date for a grant of an evaluation of 20 percent for 
a disability of the left third finger.


CONCLUSIONS OF LAW

1.  A decision by the Board in February 1993, finding that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7104(b) (West 
2002).

2.  Additional evidence received since February 1993 is not 
new and material, and a claim of entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.  A decision by the Board in September 1997, denying 
entitlement to an effective date earlier than December 3, 
1991, for a grant of an evaluation of 20 percent for 
residuals of a fracture of the proximal surface of the base 
of the phalanx of the third finger of the left hand, is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

4.  Additional evidence received since September 1997 is not 
new and material, and a claim of entitlement to an effective 
date earlier than December 3, 1991, for a grant of an 
evaluation of 20 percent for residuals of a fracture of the 
proximal surface of the base of the phalanx of the third 
finger of the left hand is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The 
Board notes that there is a prior final decision by the Board 
denying the veteran's claim for service connection for an 
acquired psychiatric disorder and there are 5 prior final 
decisions by the Board finding that new and material evidence 
has not been submitted by the veteran to reopen his claim.  
Over the years, the RO and the Board have repeatedly notified 
the veteran of the requirement in law that he submit new and 
material evidence in order to reopen his claim.  Since he 
once again attempted in October 1998 to reopen his claim, the 
RO, in a Statement of the Case of January 2002, notified the 
veteran that he needed to submit or identify medical evidence 
showing that he has an acquired psychiatric disorder which 
was incurred in, aggravated by, or caused by his military 
service.  The RO also notified the veteran of the 
requirements in law for entitlement to earlier effective date 
for a grant of an increased evaluation for a disability of 
the left third finger.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's appeal.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

I. Acquired Psychiatric Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Psychosis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The evidence of record at the time of the Board's April 1976 
decision included the following: VA Form 21-526, Veteran's 
Application for Compensation or Pension, filed by the veteran 
in September 1974, claiming service connection for 
"nervousness"; a report by the National Personnel Records 
Center that the veteran's service medical records were 
presumed to have been destroyed in a fire at that facility in 
July 1973; morning sick reports of the veteran's unit; 
written statements by the veteran; testimony by the veteran 
at a hearing in September 1975 before a rating board; a 
statement by a fellow service member; lay statements by 
relatives and friends of the veteran; office notes of a 
private physician dated from January 1953 to April 1968; a 
statement by a private physician dated in December 1974; and 
a report of a VA examination in April 1975.  In his 
statements and testimony, the veteran said that he had been 
treated for a nervous condition while he was on active duty.  
The fellow service member stated that the veteran had been 
treated for a slight nervous condition in 1950 and 1951.  The 
persons who made the lay statements said that the veteran was 
nervous after he returned from service.  The private 
physician reported in December 1974 that he had treated the 
veteran for "depressive state" since January 1953.  The 
pertinent diagnosis at the VA examination in April 1975 was 
anxiety with depression.  In the decision of April 1976, the 
Board found that the veteran may possibly have had transient 
nervous symptoms during his period of active service but that 
a chronic psychiatric disability was not incurred in service.

As noted above, Board decisions in May 1978, June 1980, 
August 1983, June 1988, and February 1993 found that the 
veteran did not submit new and material evidence to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder.  The additional evidence 
presented or secured after the Board's April 1976 decision 
and prior to the Board's February 1993 decision included: a 
statement by another fellow service member of the veteran; 
reports of VA hospitalization for psychiatric treatment and a 
VA psychological examination in July 1978; VA mental health 
clinic notes dated in July and September 1978; VA outpatient 
mental health clinic records dated in 1981 and 1982; the 
veteran's service personnel records; further statements by 
the veteran; and additional VA treatment records.  The fellow 
service member stated that the veteran was very nervous when 
he arrived at an Air Force base in California in the fall of 
1950.  The service personnel records were silent for any 
psychiatric treatment.  The pertinent diagnoses at the VA 
psychological evaluation in July 1978 were rule out psychotic 
processes versus paranoid personality and rule out organic 
involvement.  In September 1978, at the VA mental health 
clinic, some apparent paranoid ideation was noted.  VA 
medical records showed hospitalization in late 1991 for a 
delusional disorder.  The Board decision of February 1993 
found that the additional evidence up until the time of that 
decision did not demonstrate that a chronic psychiatric 
disorder was present while the veteran was on active duty, 
that a psychosis was present to a compensable degree within 
one year of his separation from active service, or that any 
current chronic psychiatric disorder could be attributed to 
service.

The additional evidence added to the record since the Board's 
decision of February 1993 consists of statements by the 
veteran and VA outpatient treatment records dated from 
December 1994 to February 1999.  In his statements, the 
veteran contended that he has an acquired psychiatric 
disorder which was incurred during his active service.  His 
statements  in this regard are cumulative of statements which 
he made prior to the Board's decision of February 1993 and 
are thus not "new."  The VA treatment records, which 
include mental health clinic records noting a history of 
anxiety and depression, do not contain any medical findings 
or a medical opinion relating a current acquired psychiatric 
disorder to the veteran's period of active service.  
Therefore, while new, the VA treatment records are not 
probative as to the basis of the prior final denials of 
service connection for an acquired psychiatric disorder.  
Such being the case, the additional VA treatment records are 
not material.  The Board concludes that, since the prior 
Board decision in February 1993, the veteran has not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2002).      

II. Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2002).

In the instant case, a rating decision in February 1995 
granted an evaluation of 20 percent for residuals of a 
fracture of the proximal surface of the base of the first 
phalanx of the third finger of the left hand, effective from 
December 3, 1991.  The veteran filed a notice of disagreement 
with the effective date assigned by the RO and, after the 
issuance of a statement of the case, perfected his appeal to 
the Board on that issue by filing a substantive appeal.  In a 
decision of September 29, 1997, the Board denied the 
veteran's claim for an earlier effective date.  The Board 
found that the date of claim for an increased evaluation for 
the veteran's left third finger was December 3, 1991, and 
that it was not factually ascertainable prior to December 3, 
1991, that an increase in disability had occurred.  The Board 
concluded that December 3, 1991, was the proper effective 
date for the increased evaluation of 20 percent for the left 
third finger disability and denied the veteran's appeal.

Since the Board's September 1997 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim for an effective date earlier than December 3, 1991, 
for the grant of an evaluation of 20 percent for his left 
third finger disability.  The additional evidence consists of 
his statements and of VA outpatient treatment records dated 
from December 1994 to February 1999.  In his statements, the 
veteran contended that he is entitled to an effective date 
for the increased evaluation for his left third finger 
disability as of the date in 1974 when he filed his original 
claim for VA benefits.  These statements by the veteran are 
cumulative of statements which he made prior to the Board's 
decision of September 1997 and are thus not new.  The VA 
treatment records, which are new, make no reference to any 
disability of the veteran's left third finger and thus have 
no probative value on the issue of when it was factually 
ascertainable that an increase in disability had occurred.  
Such being the case, the VA treatment records are not 
material on the issue of entitlement to an earlier effective 
date for an evaluation of 20 percent for a left third finger 
disability.  The Board concludes that, since the prior Board 
decision in February 1993, the veteran has not submitted new 
and material evidence to reopen his claim of entitlement to 
an effective date earlier than December 3, 1991, for a grant 
of an evaluation of 20 percent for residuals of a fracture of 
the proximal surface of the base of the phalanx of the third 
finger of the left hand.  See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2002).      

  






ORDER


New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the appeal on that issue is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to an effective date earlier than 
December 3, 1991, for a grant of an evaluation of 20 percent 
for residuals of a fracture of the proximal surface of the 
base of the phalanx of the third finger of the left hand, the 
appeal on that issue is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

